Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered September 23,1983, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant’s brief contains matters which are dehors the record and, thus, may not be considered on appeal by this court (People v Johnson, 73 AD2d 652; Mulligan v Lackey, 33 AD2d 991; Matter of Niagara County Water Dist. v Board of Assessors, 31 AD2d 1004). The record on appeal is insufficient to support the defendant’s contention that his plea of guilty was a product of coercion.
We have reviewed the other contentions raised by appellate counsel and by defendant pro se and find them to be without merit (see, e.g., People v Suitte, 90 AD2d 80; People v Junco, 43 AD2d 266, affd 35 NY2d 419, cert denied 421 US 951). Titone, J. P., Mangano, Brown and Rubin, JJ., concur.